Case: 19-10472      Document: 00515263718         Page: 1    Date Filed: 01/08/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 19-10472                           January 8, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JASON PARIS SCOTT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:18-CR-297-1


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Jason Paris Scott appeals his guilty-plea conviction for possession of a
firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1). Relying
chiefly on National Federation of Independent Business v. Sebelius, 567 U.S.
519 (2012), he argues that § 922(g)(1) unconstitutionally extends federal
control to the mere non-commercial possession of a firearm. Scott concedes,




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10472     Document: 00515263718     Page: 2   Date Filed: 01/08/2020


                                  No. 19-10472

however, that his argument is foreclosed by circuit precedent, and he raises
the issue to preserve it for further review.
      “[T]he constitutionality of § 922(g)(1) is not open to question.” United
States v. De Leon, 170 F.3d 494, 499 (5th Cir. 1999); see also United States
v. Alcantar, 733 F.3d 143, 146 (5th Cir. 2013); United States v. Rawls, 85 F.3d
240, 242 (5th Cir. 1996). Accordingly, the Government’s motion for summary
affirmance is GRANTED.         The Government’s alternative motion for an
extension of time to file a brief is DENIED as unnecessary. The judgment of
the district court is AFFIRMED.




                                        2